DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 6, 7, 10-12, 14, 15, 18-27, 31-34 in the reply filed on 5/18/2021 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the phrase “is described” should be avoided to provide a more concise abstract.  Correction is required.  See MPEP § 608.01(b).


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cover” in claims 3 and 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the bushing hole" and “all of the sides of the bushing hole”.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 10, and 32 is/are r rejected under 35 U.S.C. 103 as being unpatentable over Diehl et al. (US 2013/0174452 A1) and Bergeron et al. (US 9,121,151).
Regarding claims 1, 2, 10, and 32, Diehl discloses a snow plow blade assembly comprising: 
  a first plate (14) providing a stem (32) with a proximal end and a distal end protruding substantially perpendicular to the plane of the first plate;
a blade (16) having a scraping edge (42) for scraping a surface, and further having a bushing hole;
a flexible bushing (22) shaped so fit within the bushing hole in circumferential contact with sides thereof, the bushing comprising a bushing apertures (26), the bushing aperture being shaped to allow the distal end of the stem to pass therethrough; and
 a second plate (12) providing a second plate hole, the second plate hole being shaped to allow the distal end of the stem to pass therethrough;
wherein, when the distal end of the stern is passed through the bushing aperture and the second plate hole, and the second plate is secured with a fastening means (34) removably attached to the distal end of the stem protruding through the second plate hole, the blade is positioned in adjacent contact between the second plate and the first plate to scrape surfaces with the scraping edge thereof (see Figure 2), per claim 1;
wherein the first plate comprises a second stem with a proximal end and a distal end and the bushing comprises a second bushing aperture (See FIG.5), per claim 2;
the snow plow blade assembly of claim 10 comprising similar imitations as claims 1 and 2;
the snow plow blade assembly of claim 32 comprising similar limitations as claims 1 and 2, further wherein the first bushing aperture being shaped to allow the distal end of the first stem to pass therethrough, and the second bushing aperture being shaped to allow the distal end of the second stem to pass therethrough (see FIG.2).
With regards to the stem being integral, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stem integral with the plate, since it has been held that the use of a one piece construction instead of the structure disclosed in Diehl would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04(V)(B).  The predictable result is an easier assembly the blade.
Diehl does not disclose a void between the bushing and the bushing hole.
Bergeron et al. discloses providing a void (ventilation hole 23) in a bushing (20; see FIG.7) within the bushing hole (19), “to allow for more absorption of vibration and vertical movement of the sweeping blade device 14 reducing wear and tear on lower edge 32” (col.5, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing and bushing aperture of Diehl to include a void as taught by Bergeron et al. to allow for more absorption of vibration and vertical movement of the blade reducing wear and tear on lower edge.  Although the void is located in the bushing, it would have been obvious to place the void anywhere within the bushing hole, such as between the bushing and the sides of the bushing, to improve the compressibility of the bushing and thus absorb vibration.

Claim(s) 1, 2, 6, 10, 14, 18, 19 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 2009/0223090 A1) and Bergeron et al. (US 9,121,151).
Regarding claims 1, 2, 10, 31-33, and Hunt discloses a snow plow blade assembly (see FIGS.2-5) comprising: 
a first plate (14) providing a first stem (24; see FIG.5) with a proximal end and a distal end protruding substantially perpendicular to the plane of the first plate; 
the first plate (includes nosepiece 66 shown in FIGS.8-11b) providing a second stem (24) with a proximal end and a distal end protruding substantially perpendicular to the plane of the first plate; 
a blade (18) for scraping a surface having a scraping surface, and further having a bushing hole (52; see FIG.4); 
a flexible bushing (20) shaped to fit within the bushing hole and in sealing engagement with substantially all of the sides of the bushing hole, the bushing comprising two bushing apertures, the first bushing aperture being shaped to allow the distal end of the first stem to pass therethrough, and the second bushing aperture being shaped to allow the distal end of the second stem to pass therethrough (see FIG.4); and 
a second plate (16) comprising a second plate hole (44), the second plate hole being shaped to allow the distal end of the first stem to pass therethrough.  
With regards to the stem being integral, It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stem integral with the plate, since it has been held that the use of a one piece construction instead of the structure disclosed in Diehl would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).  See MPEP 2144.04(V)(B).  The predictable result is an easier assembly the blade.
Hunt does not disclose a void between the bushing and the bushing hole.
Bergeron et al. discloses providing a void (ventilation hole 23) in a bushing (20; see FIG.7) within the bushing hole (19), “to allow for more absorption of vibration and vertical movement of the sweeping blade device 14 reducing wear and tear on lower edge 32” (col.5, lines 40-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushing and bushing aperture of Hunt to include a void as taught by Bergeron et al. to allow for more absorption of vibration and vertical movement of the blade reducing wear and tear on lower edge.  Although the void is located in the bushing, it would have been obvious to place the void anywhere within the bushing hole, such as between the bushing and the sides of the bushing, to improve the compressibility of the bushing and thus absorb vibration.

Regarding claims 6, 14, and 18, Hunt discloses that as it is known to utilize elastomeric elements (including bushings) with varying stiffness to optimize the resiliency of blade elements to minimize damage so a snow plow (see paragraphs [0039] and [0041])), but is silent with regard to the means of varying stiffness by changing material density, although variable stiffness is discussed. Examiner takes official notice that it is old and well known that thinning material, providing voids, etc. reduce the stiffness of a material and increase its flexibility.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to use material of variable density for the bushing of Hunt to achieve variable stiffness to optimize resiliency of the blade. 

Regarding claim 19, Hunt and Bergeron discloses the snow plow assembly of claim 10, wherein the bushing apertures are each lined with an aperture liner (unnumbered; see FIG.4).  

Claims 4, 12, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl or Hunt and Bergeron, as applied to claim 1 above, and further in view of Frackowiak (US 2008/0178951).
Regarding claims 4, 12, and 20, Diehl or Hunt and Bergeron discloses the bushing (22 of Diehl; 20 of Hunt) shaped to fit within a respective indentation of substantially corresponding shape and size on the bushing-facing side of at least one of the first plate and the second plate, and in sealing engagement with substantially all of the sides of the bushing hole (see FIG.5 of Diehl and FIG.4 of Hunt).
Neither Diehl or Hunt discloses a protuberance on at least one side of the bushing.
Frackowiak teaches an example of a bushing (110) disposed between two supporting elements, wherein the bushing includes a protuberance (148) that is received in sealing engagement (see paragraph [0049]) within an indentation (118) of a mating component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bushings of Diehl or Hunt to include a protuberance (and cooperating indentation), such as taught by Frackowiak in order to improve assembly of the bushings with respect to the first and second plates.

Regarding claim 21, the combination further discloses the flexible bushing of claim 20, wherein the bushing aperture is lined with an aperture liner (see FIG.4 of Hunt).  

Regarding claim 22, claim 22 recite similar limitations as claims 6, 14, and 18 (see rejection directly below) and is therefore rejected using the same art and rationale as set forth above. 

Claims 7, 15, 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl or Hunt and Bergeron, as applied to claim 1 above, and further in view of Shwayder (US 4,346,538).
Regarding claims 7 and 15, Diehl or Hunt discloses the snow plow blade assembly of claim 1, except a wear block is attached to a trailing surface of the blade adjacent the scraping edge thereof.
Shwayder teaches a wear block (10) that mounts to the rear surface of a snow plow blade (14). 
It would have been obvious to include a wear element on the blades of Diehl and Hunt, as taught by Shwayder, to improve the wear characteristics of the snow plow assembly. The use of such wear blocks, also known as skid shoes, is well known in the art of snow plow blades.

Regarding claims 23 and 26, the combination of Diehl or Hunt, Bergeron, and Shwayder discloses the snow plow blade assembly of claim 15, wherein the wear block assembly comprises: 
a block (36) comprising a top, a left side, a right side and a leading edge;
a left bracket (leftmost element 38) comprising a side, a top, a back, and a front edge, the left bracket shaped such that the side of the bracket is in contact with the left side of the block, the top of the bracket is in contact with the top of the block and the back of the bracket is in contact with the bock of the block (the block material is situated within, and held by, the bracket element 38, see column 2, lines 20-22 of Shwayder); and
a right bracket (rightmost dement 38) having a side, a top, a back, arid a front edge, the right bracket shaped such that the side of the bracket is in contact with the right side of the block, the top of the bracket is in contact with the top of the block arid the back of the bracket is in contact with the back of the block;
 wherein, when the front edge of the left bracket and the front edge of the right bracket are attached to the trailing surface of the blade adjacent the leading edge thereof in the snow plow blade assembly, the leading edge of the block is positioned to scrape surfaces (see column 4, lines 45-51), per claim 23;
wherein the left and right brackets are formed of steel (see column 4, lines 6-9 of Shwayder), per claim 26.

Regarding claims 24 and 25, the combination of Diehl or Hunt and Bergeron and Shwayder discloses the block is a bronze-carbide matrix (col.1, lines 9-10), instead of a Ni-hard block or a Hi-Chrome block.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute any material, such as Ni-hard block or Hi-chrome block, for the bronze-carbide matrix of Shwayder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPT 416.  See MPEP 2144.07.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehl or Hunt, as applied to claim 32 above, and Thomas (US 2012/0279094).
Regarding claim 34, Diehl or Hunt fails to disclose a curb guard provided at an end of the blade assembly.
Thomas discloses a curb guard (2) that includes a cylindrical portion (3) that is attached to one end of a snowplow clearing edge (see Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of Diehl or Hunt, to include a curb guard, similar to that of Thomas, in order to provide additional protection to the blade assembly.

Allowable Subject Matter
Claims 3, 11, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joan D Misa whose telephone number is (571)270-3745.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
JOAN D. MISA
Examiner
Art Unit 3671



/JDM/Examiner, Art Unit 3671